                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JOHN S. JACKSON                                                                       PLAINTIFF
ADC #152239

v.                                 Case No. 4:21-cv-00372-LPR

LESLIE RUTLEDGE                                                                     DEFENDANT

                                              ORDER

         Plaintiff John S. Jackson is in custody at the Ouachita River Unit of the Arkansas Division

of Correction. He filed this action pro se, along with a Motion for Leave to Proceed In Forma

Pauperis (“IFP”) (Docs. 1, 2). Mr. Jackson now has filed a voluntary Motion to Dismiss. (Doc.

7). Mr. Jackson asks to withdraw his Complaint “due to mental health issues and lack of funds.”

(Id.) Mr. Jackson’s Motion to Dismiss (Doc. 7) is GRANTED. FED. R. CIV. P. 41(a)(1)(A).

Accordingly, this case is DISMISSED without prejudice.

         Because the Court neither ruled on Mr. Jackson’s IFP Motion nor took any further action

in this case before Mr. Jackson filed his Motion to Dismiss, Mr. Jackson’s IFP Motion (Doc. 2) is

DENIED as moot.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

         IT IS SO ORDERED this 19th day of May 2021.




                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
